Case 0:21-cv-60830-RAR Document 1 Entered on FLSD Docket 04/16/2021 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                                            :           Civil Action No. 0:21-cv-60830
  ELIE J. PIERRE AND MARIE D. PIERRE, on :
  behalf of themselves and others similarly :
  situated,                                 :
                                            :
                        Plaintiffs,         :
                                            :
          v.                                :           COMPLAINT
                                            :
  JAMES E. ALBERTELLI PA D/B/A              :           JURY TRIAL DEMANDED
  ALBERTELLI LAW, and                       :
  U.S. BANK TRUST NATIONAL                  :
  ASSOCIATION,                              :
                                            :
                        Defendants.         :
                                            :

                                           Nature of Action

         1.      Elie J. Pierre and Marie D. Pierre (together, “Plaintiffs”) bring this action against

  James E. Albertelli PA d/b/a Albertelli Law (“Albertelli”) and U.S. Bank Trust National

  Association (“U.S. Bank Trust”) (together, “Defendants”) pursuant to the Fair Debt Collection

  Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., and the Florida Consumer Collection

  Practices Act (“FCCPA”), Fla Stat. § 559.55 et seq.

         2.      Congress enacted the FDCPA in 1977 to “eliminate abusive debt collection

  practices by debt collectors,” 15 U.S.C. § 1692(e), and in response to “abundant evidence of the

  use of abusive, deceptive, and unfair debt collection practices by many debt collectors,” which

  Congress found to have contributed “to the number of personal bankruptcies, to marital

  instability, to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. § 1692(a).

         3.      The FCCPA is Florida’s state-law analog to the FDCPA and offers many of the

  same protections, and more, as the FDCPA. See Fla. Stat., § 559.552 (“This part is in addition to

                                                    1
Case 0:21-cv-60830-RAR Document 1 Entered on FLSD Docket 04/16/2021 Page 2 of 13




  the requirements and regulations of the federal act. In the event of any inconsistency between

  any provision of this part and any provision of the federal act, the provision which is more

  protective of the consumer or debtor shall prevail.”).

         4.      As the Consumer Financial Protection Bureau (“CFPB”)—the federal agency

  tasked with enforcing the FDCPA—explained, “[h]armful debt collection practices remain a

  significant concern today. In fact, the CFPB receives more consumer complaints about debt

  collection practices than about any other issue.” 1

         5.      On March 18, 2020, due to the rise of the ongoing COVID-19 pandemic, the U.S.

  Department of Housing and Urban Development (“HUD”) announced a moratorium on evictions

  and foreclosures applying to “single family homeowners with FHA-insured mortgages” (the

  “HUD Moratorium”): 2

         U.S. Department of Housing and Urban Development (HUD) Secretary Ben
         Carson, in consultation with the Trump Administration and the Coronavirus Task
         Force, today authorized the Federal Housing Administration (FHA) to implement
         an immediate foreclosure and eviction moratorium for single family homeowners
         with FHA-insured mortgages for the next 60 days. These moratoriums are part of
         the continued effort by President Trump to address impacts to the financial well-
         being of America’s individuals, families, and businesses caused by Coronavirus
         (COVID-19).

         “Today’s actions will allow households who have an FHA-insured mortgage to
         meet the challenges of COVID-19 without fear of losing their homes, and help
         steady market concerns,” said HUD Secretary Ben Carson. “The health and safety
         of the American people is of the utmost importance to the Department, and the
         halting of all foreclosure actions and evictions for the next 60 days will provide
         homeowners with some peace of mind during these trying times.”



  1
          See Brief for the CFPB as Amicus Curiae, ECF No. 14 at 2, Hernandez v. Williams,
  Zinman,     &     Parham,     P.C.,  No.    14-15672     (9th   Cir.    Aug.    20,  2014),
  http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
  parham-p.c./140821briefhernandez1.pdf.
  2
         https://www.hud.gov/press/press_releases_media_advisories/HUD_No_20_042              (last
  accessed April 9, 2021).
                                                    2
Case 0:21-cv-60830-RAR Document 1 Entered on FLSD Docket 04/16/2021 Page 3 of 13




         The guidance issued today applies to homeowners with FHA-insured Title II
         Single Family forward and Home Equity Conversion (reverse) mortgages, and
         directs mortgage servicers to:

                Halt all new foreclosure actions and suspend all foreclosure actions
                currently in process; and
                Cease all evictions of persons from FHA-insured single-family properties.

         “This is an uncertain time for many Americans, particularly those who could
         experience a loss of income. As such, we want to provide FHA borrower
         households with some immediate relief given the current circumstances,” said
         Federal Housing Commissioner Brian Montgomery. “Our actions today make it
         clear where the priority needs to be.” 3

         6.     On August 27, 2020, HUD announced that the Moratorium would extend until the

  end of 2020, 4 see Ex. A, and most recently, on February 16, 2021, HUD announced that the

  Moratorium would continue until at least June 30, 2021. 5

         7.     Similarly, on March 18, 2020, the Federal Housing Finance Agency (“FHFA”)

  also announced a moratorium on evictions and foreclosures applying to mortgage loans backed

  by Fannie Mae and Freddie Mac (the “Enterprise Moratorium”):

         Today, to help borrowers who are at risk of losing their home, the Federal
         Housing Finance Agency (FHFA) has directed Fannie Mae and Freddie Mac
         (the Enterprises) to suspend foreclosures and evictions for at least 60 days due


  3
        See CORONAVIRUS AID, RELIEF, AND ECONOMIC SECURITY ACT, Pub. L. No.
  116-136, 134 Stat. 281 § 4022(c)(2) (March 27, 2020):

         (2) FORECLOSURE MORATORIUM.—Except with respect to a vacant or
         abandoned property, a servicer of a Federally backed mortgage loan may not
         initiate any judicial or non-judicial foreclosure process, move for a foreclosure
         judgment or order of sale, or execute a foreclosure-related eviction or foreclosure
         sale for not less than the 60-day period beginning on March 18, 2020.
  4
         https://www.hud.gov/press/press_releases_media_advisories/HUD_No_20_134               (last
  accessed April 9, 2021).
  5
         https://www.hud.gov/press/press_releases_media_advisories/hud_no_21_023               (last
  accessed April 9, 2021).


                                                 3
Case 0:21-cv-60830-RAR Document 1 Entered on FLSD Docket 04/16/2021 Page 4 of 13




         to the coronavirus national emergency. The foreclosure and eviction
         suspension applies to homeowners with an Enterprise-backed single-family
         mortgage.
         ...
         “This foreclosure and eviction suspension allows homeowners with an
         Enterprise-backed mortgage to stay in their homes during this national
         emergency,” said Director Mark Calabria. 6

         8.      And in the months that followed, amid the escalating COVID-19 pandemic, the

  FHFA extended the Enterprise Moratorium on foreclosures and evictions multiple times, and it

  continues to the present day.

         9.      Most recently, “FHFA announced that Fannie Mae and Freddie Mac (the

  Enterprises) are extending the moratoriums on single-family foreclosures and real estate owned

  (REO) evictions until June 30, 2021. The foreclosure moratorium applies to Enterprise-backed,

  single-family mortgages only. The REO eviction moratorium applies to properties that have been

  acquired by an Enterprise through foreclosure or deed-in-lieu of foreclosure transactions. The

  current moratoriums were set to expire on March 31, 2021.” 7

         10.     Due to these numerous press releases and other related material, Defendants

  received plentiful notice that certain federally backed mortgages were subject to a moratorium on

  foreclosures and evictions.

         11.     Plaintiffs’ mortgage loan was an FHA-insured mortgage for a single-family home

  subject to the HUD Moratorium.




  6
         https://www.fhfa.gov/Media/PublicAffairs/Pages/FHFA-Suspends-Foreclosures-and-
  Evictions-for-Enterprise-Backed-Mortgages.aspx (last accessed April 9, 2021).
  7
         https://www.fhfa.gov/Media/PublicAffairs/Pages/FHFA-Extends-COVID-19-
  Forbearance-Period-and-Foreclosure-and-REO-Eviction-Moratoriums.aspx (last accessed April
  9, 2021).


                                                 4
Case 0:21-cv-60830-RAR Document 1 Entered on FLSD Docket 04/16/2021 Page 5 of 13




         12.     As a result, this case centers on a brazen violation of the HUD Moratorium:

  Defendants forced eviction of Plaintiffs from their home—despite the prohibition on such

  evictions due to the ongoing COVID-19 pandemic—in an attempt to collect a debt allegedly

  owed by Plaintiffs.

                                               PARTIES

         13.     Mr. Pierre is a natural person who at all relevant times resided in Broward

  County, Florida.

         14.     Mrs. Pierre is a natural person who at all relevant times resided in Broward

  County, Florida.

         15.     Plaintiffs are each a “consumer” as defined by 15 U.S.C. § 1692a(3).

         16.     Plaintiffs were obligated, or allegedly obligated, to pay a debt owed or due, or

  asserted to be owed or due, a creditor other than Albertelli.

         17.     Plaintiffs’ obligations, or alleged obligations, owed or due, or asserted to be owed

  or due, arose from a transaction in which the money, property, insurance, or services that are the

  subject of the transactions were incurred primarily for personal, family, or household purposes—

  namely, a foreclosure judgment on personal property (the “Debt”).

         18.     Albertelli is a law firm with offices in multiple states, including Tampa, Florida.

         19.     Albertelli is an entity that at all relevant times was engaged, by use of the mails

  and telephone, in the business of attempting to collect the Debt from Plaintiffs.

         20.     Upon information and belief, at the time Albertelli attempted to collect the Debt

  from Plaintiffs, the Debt was in default, or Albertelli treated the Debt as if it was in default from

  the time that Albertelli acquired the Debt for collection.




                                                    5
Case 0:21-cv-60830-RAR Document 1 Entered on FLSD Docket 04/16/2021 Page 6 of 13




          21.    Albertelli uses instrumentalities of interstate commerce or the mails in a business

  the principal purpose of which is the collection of any debts, and/or to regularly collect or

  attempt to collect, directly or indirectly, debts owed or due, or asserted to be owed or due,

  another.

          22.    Indeed, Albertelli markets itself as having a “Creditors’ Rights” division that

  “represents loan servicers, lenders and investors in judicial and non-judicial foreclosure matters

  in Alabama, Arkansas, Florida, Georgia, North Carolina, Ohio, South Carolina, Tennessee,

  Texas and the U.S. Virgin Islands.” 8

          23.    Albertelli is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6),

  and the FCCPA, Fla. Stat., § 559.55(7).

          24.    U.S. Bank Trust is a trustee of Carisbrook Asset Holding Trust, and is tasked with

  carrying out functions on its behalf.

          25.    U.S. Bank Trust is a “person” under the FCCPA.

          26.    Upon information and good faith belief, U.S. Bank Trust retained Albertelli to

  collect a mortgage debt that it considered to be in default, and in doing so, to perfect a

  foreclosure on Plaintiffs’ home.

                                     JURISDICTION AND VENUE

          27.    This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C. §

  1331.

          28.    This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant

  to 28 U.S.C. § 1367.




  8
          See https://alaw.net/services/creditors-rights/ (last accessed April 9, 2021).
                                                    6
Case 0:21-cv-60830-RAR Document 1 Entered on FLSD Docket 04/16/2021 Page 7 of 13




           29.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b) and Fla. Stat.,

  § 559.77(1), as a substantial part of the events or omissions giving rise to the claim occurred in

  this district.

                                     FACTUAL ALLEGATIONS

           30.     On May 6, 2010, Plaintiffs obtained an FHA-insured mortgage for the purchase of

  a single-family home located at 223 SW 159th, Sunrise, Florida 33326 (the “Mortgage”). See Ex.

  B.

           31.     Beginning in June 2012, Plaintiffs fell into default on their Mortgage.

           32.     On November 15, 2013, U.S. Bank Trust filed a foreclosure lawsuit against

  Plaintiffs, seeking to foreclose on their property as a result of Plaintiffs’ Mortgage default. See

  US Bank Trust Nat’l Ass’n v. Pierre, Case No. CACE13025278 (Broward Cir. Ct.).

           33.     US Bank Trust ultimately obtained a judgment against Plaintiffs on May 23,

  2018.

           34.     After a series of delays, on August 26, 2020, in the midst of the COVID-19

  pandemic, Defendants moved to reschedule a foreclosure sale of Plaintiffs’ property, which the

  court granted and set for February 2, 2021. See Ex. C.

           35.     Defendants did not notify the court that Plaintiffs’ Mortgage was an FHA-insured

  loan subject to the HUD Moratorium. See id.

           36.     On February 2, 2021, Plaintiffs’ home was auctioned and sold by Defendants. See

  Ex. D.

           37.     On March 1, 2021, Defendants caused Plaintiffs to be served with a writ of

  possession and eviction notice by way of a Broward County Sheriff. See Ex. E.




                                                    7
Case 0:21-cv-60830-RAR Document 1 Entered on FLSD Docket 04/16/2021 Page 8 of 13




         38.     Through this writ of possession, Plaintiffs were provided 24 hours’ notice to

  vacate their home.

         39.     That same day, on March 1, 2021, Plaintiffs vacated their home.

         40.     However, in the rush to vacate their home, Plaintiffs left some personal property

  behind, and hoped to retrieve that property at a later date.

         41.     About two days later, Plaintiffs returned to their former home to collect their

  outstanding property, but found that the locks on the home were changed and the property was

  otherwise vacant, so they were unable to do so.

         42.     At the time that Defendants initiated the foreclosure sale, executed the writ of

  possession, and evicted Plaintiffs from their home, Plaintiffs were not aware of the Moratorium.

         43.     Plaintiffs would not have vacated their home—nor moved to a new home—during

  the ongoing COVID-19 pandemic if Defendants did not sell their home and forcibly evict

  Plaintiffs from their home.

                          COUNT I: VIOLATION OF 15 U.S.C. § 1692d
                                     (Against Albertelli)

         44.     Plaintiffs repeat and re-allege each and every factual allegation contained in

  paragraphs 1 through 43.

         45.     The FDCPA at 15 U.S.C. § 1692d provides that “[a] debt collector may not

  engage in any conduct the natural consequence of which is to harass, oppress, or abuse any

  person in connection with the collection of a debt.”

         46.     Albertelli violated 15 U.S.C. § 1692d by engaging in conduct the natural

  consequence of which is to harass, oppress, or abuse Plaintiffs by evicting Plaintiffs from their

  home and completing a foreclosure sale of Plaintiffs’ home during the pendency of the

  Moratorium.

                                                    8
Case 0:21-cv-60830-RAR Document 1 Entered on FLSD Docket 04/16/2021 Page 9 of 13




         47.     Plaintiffs’ mortgage was an FHA-insured single family home loan, and so

  Plaintiffs were protected from eviction and foreclosure during the pendency of the HUD

  Moratorium.

         48.     Because Plaintiffs’ mortgage was subject to the protections offered by the HUD

  Moratorium, Albertelli was prohibited from initiating a foreclosure sale, executing a writ of

  possession, and evicting Plaintiffs from their home.

         49.     Albertelli initiated the foreclosure sale, executed a writ of possession, and evicted

  Plaintiffs from their home in furtherance of its debt collection efforts.

         50.     And, by evicting Plaintiffs from their home during an ongoing national pandemic

  and emergency—in direct contravention of the HUD Moratorium— Albertelli caused a concrete

  injury to Plaintiffs by forcing them to spend money to relocate from their home amid an ongoing

  national pandemic.

                          COUNT II: VIOLATION OF 15 U.S.C. § 1692f
                                     (Against Albertelli)

         51.     Plaintiffs repeat and re-allege each and every factual allegation contained in

  paragraphs 1 through 43.

         52.     The FDCPA at 15 U.S.C. § 1692f provides that “[a] debt collector may not use

  unfair or unconscionable means to collect or attempt to collect any debt.”

         53.     Albertelli violated 15 U.S.C. § 1692f by engaging in unfair or unconscionable

  debt collection practices by evicting Plaintiffs from their home and completing a foreclosure sale

  of Plaintiffs’ home during the pendency of the HUD Moratorium.

         54.     Plaintiffs’ mortgage was an FHA-insured single family home loan, and so

  Plaintiffs were protected from eviction and foreclosure during the pendency of the HUD

  Moratorium.

                                                    9
Case 0:21-cv-60830-RAR Document 1 Entered on FLSD Docket 04/16/2021 Page 10 of 13




         55.     Because Plaintiffs’ mortgage was subject to the protections offered by the HUD

  Moratorium, Albertelli was prohibited from initiating a foreclosure sale, executing a writ of

  possession, and evicting Plaintiffs from their home.

         56.     Albertelli initiated the foreclosure sale, executed a writ of possession, and evicted

  Plaintiffs from their home in furtherance of its debt collection efforts.

         57.     And, by evicting Plaintiffs from their home during an ongoing national pandemic

  and emergency—in direct contravention of the HUD Moratorium—Albertelli caused a concrete

  injury to Plaintiffs by forcing them to spend money to relocate from their home amid an ongoing

  national pandemic.

                        COUNT III: VIOLATION OF FLA. STAT. 559.72
                                     Against Defendants

         58.     Plaintiffs repeat and re-allege each and every factual allegation contained in

  paragraphs 1 through 43.

         59.     The FCCPA at Fla. Stat. § 559.72 provides:

         In collecting consumer debts, no person shall:
         ...
         (9) Claim, attempt, or threaten to enforce a debt when such person knows that
         the debt is not legitimate, or assert the existence of some other legal right when
         such person knows that the right does not exist.
         (10) Use a communication that simulates in any manner legal or judicial
         process or that gives the appearance of being authorized, issued, or approved
         by a government, governmental agency, or attorney at law, when it is not.

         60.     U.S. Bank Trust retained Albertelli for the purpose of foreclosing on Plaintiffs’

  home and collecting the Debt.

         61.     At the time U.S. Bank Trust retained Albertelli, the Debt was, upon information

  and belief, in default, or Defendants considered it to be in default.




                                                   10
Case 0:21-cv-60830-RAR Document 1 Entered on FLSD Docket 04/16/2021 Page 11 of 13




         62.     Defendants violated Fla. Stat. § 559.72(9) by—in the process of collecting a

  consumer debt—wrongfully asserting the right to evict Plaintiffs from their home as part of

  ongoing foreclosure proceedings during the pendency of the HUD Moratorium.

         63.     Defendants violated Fla. Stat. § 559.72(10) by—in the process of collecting a

  consumer debt—communicating with Plaintiffs in a manner which indicated that Defendants

  were authorized to evict Plaintiffs from their home and sell Plaintiffs’ home during the pendency

  of the HUD Moratorium, despite a national prohibition on evictions during the ongoing COVID-

  19 pandemic.

         64.     Plaintiffs’ mortgage was an FHA-insured single family home loan, and so

  Plaintiffs were protected from eviction and foreclosure during the pendency of the HUD

  Moratorium.

         65.     Because Plaintiffs’ mortgage was subject to the protections offered by the HUD

  Moratorium, Defendants were prohibited from initiating a foreclosure sale, executing a writ of

  possession, and evicting Plaintiffs from their home.

         66.     Albertelli initiated the foreclosure sale, executed a writ of possession, and evicted

  Plaintiffs from their home in furtherance of its debt collection efforts on U.S. Bank Trust’s

  behalf, and at the direction of U.S. Bank Trust.

         67.     And, by evicting Plaintiffs from their home during an ongoing national pandemic

  and emergency—in direct contravention of the HUD Moratorium—Defendants caused a

  concrete injury to Plaintiffs by forcing them to spend money to relocate from their home amid an

  ongoing national pandemic.

         68.     Because Defendants were not authorized to evict Plaintiffs from their home

  during the pendency of the Moratorium, their actions in furtherance of initiating a foreclosure



                                                     11
Case 0:21-cv-60830-RAR Document 1 Entered on FLSD Docket 04/16/2021 Page 12 of 13




  sale, executing a writ of possession, and evicting Plaintiffs from their home were an attempt to

  “assert the existence of [a] legal right when such person knows that the right does not exist.” Fla.

  Stat. § 559.72(9).

          69.      Because Defendants were not authorized to evict Plaintiffs from their home

  during the pendency of the Moratorium, their communications with Plaintiffs in furtherance of

  this effort “g[ave] the appearance of being authorized, issued, or approved by a government,

  governmental agency, or attorney at law,” Fla. Stat. § 559.72(10), but the HUD Moratorium

  makes clear that Defendants lacked (and still lack) the authority to evict Plaintiffs from their

  home.

  WHEREFORE, Plaintiffs respectfully request relief and judgment as follows:

          A. Adjudging and declaring that Albertelli violated 15 U.S.C. §§ 1692d and 1692f;

          B. Adjudging and declaring that Defendants violated Fla. Stat. §§ 559.72(9)-(10);

          C. Awarding Plaintiffs actual and statutory damages pursuant to 15 U.S.C. § 1692k and

                Fla. Stat., § 559.77(2);

          D. Awarding Plaintiffs their reasonable costs and attorneys’ fees incurred in this action,

                including expert fees, pursuant to 15 U.S.C. § 1692k and Fla. Stat., § 559.77(2);

          E. Awarding Plaintiffs any pre-judgment and post-judgment interest as may be allowed

                under the law; and

          F. Awarding other and further relief as the Court may deem just and proper.




                                                    12
Case 0:21-cv-60830-RAR Document 1 Entered on FLSD Docket 04/16/2021 Page 13 of 13




                                        TRIAL BY JURY

        Plaintiffs are entitled to and hereby demand a trial by jury.

  Dated: April 16, 2021                                  Respectfully submitted,

                                                           /s/ Alexander D. Kruzyk
                                                          James L. Davidson
                                                          Alexander D. Kruzyk
                                                          Greenwald Davidson Radbil PLLC
                                                          7601 N. Federal Hwy., Suite A-230
                                                          Boca Raton, FL 33487
                                                          Tel: (561) 826-5477
                                                          jdavidson@gdrlawfirm.com
                                                          akruzyk@gdrlawfirm.com

                                                          Counsel for Plaintiffs




                                                 13
